IN THE SUPREME COURT OF NORTH CAROLINA

                                      No. 93A16

                               Filed 21 December 2016

 MICHAEL C. PIRO
              v.
 REBECCA HADDEN MCKEEVER, L.C.S.W.; CYNTHIA L. SAPP, Ph.D.; KAREN
 BARRY, M.F.T., LMFT; and DAVIDSON COUNSELING ASSOCIATES



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 782 S.E.2d 367 (2016), affirming an order

entered on 3 November 2014 by Judge Robert C. Ervin in Superior Court,

Mecklenburg County. Heard in the Supreme Court on 11 October 2016.


      Wyrick Robbins Yates & Ponton LLP, by Tobias S. Hampson and Michelle D.
      Connell, for plaintiff-appellant.

      Epstein Law Firm, PLLC, by Andrew J. Epstein, for defendant-appellee
      Rebecca Hadden McKeever, L.C.S.W.

      McGuireWoods LLP, by Mark E. Anderson and Monica E. Webb, for National
      Association of Social Workers, amicus curiae.


      PER CURIAM.

      In this case we consider whether plaintiff’s complaint sufficiently alleged

claims for negligent infliction of emotional distress and intentional infliction of

emotional distress. Because the members of the Court are equally divided as to both

issues, the holding of the Court of Appeals is left undisturbed and stands affirmed

without precedential value. See, e.g., State v. Long, 365 N.C. 5, 705 S.E.2d 735 (2011)
(per curiam); State v. Greene, 298 N.C. 268, 258 S.E.2d 71 (1979) (per curiam).


      AFFIRMED.

      Justice ERVIN did not participate in the consideration or decision of this case.